Citation Nr: 1547796	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical and thoracic strain, post scapular, rhomboid, teres major and trapezius strain injury.

2.  Entitlement to an evaluation in excess of 20 percent for thoracic degenerative changes with lumbar strain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis, left knee, to include as secondary to service-connected lumbar strain, to include whether the claim should be reconsidered.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected thoracic degenerative changes with lumbar strain.

5.  Whether the withholding of compensation benefits to recoup military drill pay for fiscal years 2001, 2002, 2004, and 2008 was proper.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1997.  She subsequently served in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) from June 2002 to November 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the February 2008 rating decision, the RO increased the evaluation for the lumbar strain disability to 20 percent, effective the date of the claim for increase.  In an April 2010 rating decision, the RO increased the evaluation for the cervical and thoracic strain disability to 20 percent, effective the date of the claim for increase.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The claim for entitlement to service connection for a left knee disorder and the Veteran's challenge to the October 2014 decision withholding compensation benefits to recoup military drill pay are addressed in the REMAND portion of the decision below a REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 20 percent for cervical and thoracic strain, post scapular, rhomboid, teres major and trapezius strain injury is requested.

2.  On August 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 20 percent for lumbar strain is requested.

3.  In an unappealed January 2005 rating decision, the RO denied service connection for osteoarthritis, left knee, to include as secondary to service-connected lumbar strain; the Veteran did not submit new and material evidence within one year.

4.  In May 2010, the RO received relevant service treatment records related to the left knee that existed at the time of the January 2005 rating decision, but had not yet been associated with the claims file.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 20 percent for cervical and thoracic strain, post scapular, rhomboid, teres major and trapezius strain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 20 percent for lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The claim for service connection for osteoarthritis, left knee, to include as secondary to service-connected lumbar strain is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2015).

In this case, the Veteran withdrew the issues of entitlement to increased evaluations for the cervical and thoracic strain and lumbar strain disabilities immediately prior to the August 2015 hearing, as noted on the record.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.

Request to Reopen

Regarding the request to reopen a claim for service connection for osteoarthritis, left knee, to include as secondary to service-connected lumbar strain, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for left knee osteoarthritis, finding that there was no nexus between that disorder and service or the service-connected lumbar strain.  In so doing, the RO considered the Veteran's service treatment records (STRs) from her active duty service from 1987 to 1997.  The Veteran was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.

In May 2009, the Veteran requested service connection for a left knee disorder based on a 2002 injury during a period of ACDUTRA with the Army Reserve.  In May 2010, the RO received relevant service department records from that period of ACDUTRA (STRs) that confirmed the Veteran's reported in-service knee injury.  These records were in existence at the time of the initial claim, and the RO had sufficient information of the Veteran's subsequent Reserve service to request any additional STRs from the appropriate source.  See, e.g., September 2003 BIRLS inquiry printout (showing tracking of both active duty and Reserve service).  Accordingly, this claim is reconsidered on a de novo basis; the submission of new and material evidence is not required.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for cervical and thoracic strain, post scapular, rhomboid, teres major and trapezius strain injury is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for lumbar strain is dismissed.

The claim for service connection for osteoarthritis, left knee, to include as secondary to service-connected lumbar strain is reconsidered; the claim is granted to this extent only.
REMAND

First, remand is required for the Veteran's challenge to the October 2014 decision for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The record shows that the Veteran submitted a timely notice of disagreement to that decision, challenging the RO's determination to withhold compensation benefits to recoup military drill pay for fiscal years 2001, 2002, 2004, and 2008.  See December 2014 notice of disagreement.  No statement of the case has yet been issued.  

Second, remand is required for the left knee claim because there may be outstanding and relevant STRs.  Specifically, the Veteran reported at the Board hearing that she served with the Army Reserve from 2001 to April 2009; the STRs in the claims file are dated from 2002, 2003, and 2004.

Third, remand is required for the left knee claim because there may be outstanding and relevant non-VA treatment records, as detailed in the directives below.  While on remand, the Veteran will be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

Fourth, remand is required for the left knee claim to obtain a clarifying VA medical opinion.  Specifically, the July 2010 VA examiner diagnosed left knee strain but did not provide an opinion on etiology.  A November 2014 VA examiner determined that the current left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran was diagnosed with pes anserine bursitis in August 2002 after Reserve training exercises, but there was no evidence of active pes anserine bursitis.  The examiner indicated that the Veteran had been diagnosed with left knee degenerative arthritis since 2011 and that arthritis and bursitis are two different conditions with no correlation.  On review, VA treatment records show that the Veteran was diagnosed with various left knee disorders during the appeal period, and her primary contention is that she has experienced ongoing knee problems (not necessarily arthritis) since the 2002 injury.  See, e.g., December 2009 VA treatment records and July 2010 VA examination report (diagnoses); August 2015 Bd. Hrg. Tr. at 9 (Veteran's contentions).  Given that there is evidence that the Veteran's current symptoms may be related to her military service, and in light of the reconsideration of the original left knee claim decided on a direct and secondary basis, an additional medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the Veteran's challenge to the withholding of compensation benefits to recoup military drill pay for fiscal years 2001, 2002, 2004, and 2008.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

2.  Obtain and associate the Veteran's complete STRs from her Army Reserve service with the claims file.  The Veteran reported that she served with the Army Reserve from 2001 to April 2009; the STRs in the claims file are from the period of ACDUTRA in 2002, and there are several records from 2003 and 2004.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left knee.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  Contact the appropriate VA Medical Center(s) and any Tricare facility identified by the Veteran and obtain and associate with the claims file all outstanding records of treatment.  The VA treatment records show that the Veteran may have received relevant treatment at a non-VA government facility.  See March 2007 VA treatment record (noting that the Veteran has Tricare and receives treatment outside of VA).

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

5.  After any additional records are associated with the claims file, obtain a clarifying opinion from the November 2014 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current left knee disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current left knee disorders present during the appeal period (beginning around June 2004), including left knee strain, pes anserine bursitis, ITB tightness, patellar tendonitis, patellofemoral pain syndrome, and degenerative arthritis.  See, e.g., December 2009 VA treatment records; July 2010 and November 2014 VA examination reports.  

Second, for each left knee diagnosis, the examiner must provide an opinion, in light of the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active duty for training from June 2002 to November 2002, including as a result of the documented injury in August 2002.

Third, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed left knee disorder was caused by or permanently aggravated by a service-connected disability, including the service-connected thoracic degenerative changes with lumbar strain.

In so doing, the examiner must discuss medically known or theoretical causes of the current left knee disorders and describe how the disorders generally presents or develops in most cases, as well as the Veteran's contention that she has experienced ongoing knee problems (not necessarily arthritis) that are attributable to the 2002 injury.  See, e.g., 2002 STRs (May 17, 2010 VBMS entry); 2003-2004 private treatment records (June 2, 2004 VBMS entry); December 2009 VA treatment records.

6.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated based on review of the entire claims file.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


